Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments in light of claim amendment, see Remarks, filed 01/12/21, with respect to Non-Final Rejection have been fully considered and are persuasive.  The rejection has been withdrawn. 
Claim Status
3.	Claims 1-20 are pending in the application.
Allowable Subject Matter
4.	Claims 1-20 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
6.	Regarding claim 1, the prior art of record taken alone or in combination fails to teach or suggest the limitation of “a control circuit configured to: couple a first group of at least two connections of the at least five connections to the supply circuit in the first operational phase, and couple a second group, differing from the first group, of at least two connections of the at least five connections to the supply circuit in a second operational phase” in combination with other limitations of the claim.
7.	Claims 2-12 are also allowed as they further limit claim 1.
8.	Regarding claim 13, the prior art of record taken alone or in combination fails to teach or suggest the limitation of “-8-PATENTU.S. Patent Application No. 16/218,852Attorney Docket No. 0096-0138measuring third differential signals at a third common-mode potential between a third pair of the at least five connections in a second operational phase; measuring fourth differential signals at a fourth common-mode potential between a fourth pair of the at least five connections in the second operational phase; and combining the measured third differential signals and the measured fourth differential signals into a second signal” in combination with other limitations of the claim.
9.	Claims 14-18 are also allowed as they further limit claim 13.
10.	Regarding claim 19, the prior art of record taken alone or in combination fails to teach or suggest the limitation of “-8-PATENTU.S. Patent Application No. 16/218,852Attorney Docket No. 0096-0138wherein a first pair and a second pair of the at least five connections are coupled to the measurement circuit in a first operational phase, and wherein two other pairs, differing from the first pair and the second pair, of the at least five connections are coupled to the measurement circuit in a second operational phase” in combination with other limitations of the claim.
11.	Claim 20 is also allowed as it further limit claims 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL D SHAH whose telephone number is (571)270-3766.  The examiner can normally be reached on M-F: 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEEL D SHAH/Primary Examiner, Art Unit 2868